Butler, D. J.
These cases exhibit a large amount of conflicting evidence, — much- of it being irreconcilable. A careful examination however has satisfied me that both vessels were in fault. The course of each was near the center of the channel, and they were conse*793quently approaching, virtually, “ bead on.” What the several witnesses say respecting the position of range lights, and the situation of the vessels, before danger was apprehended,- is not entitled to much weight. There was nothing to call attention to the subject, or calculated to impress the mind respecting it. The probability is that each vessel was steering by the lights, on a course near the center of the channel; and this is strengthened by the circumstances of the case.
The fault of the Morgan consisted in failing to discover that the Pierrepont was in motion, until close upon her. She had seen the latter’s mast-head light at a considerable distance, and discovering no other, supposed her to be at anchor. Besting too confidently upon this, she failed in the observance of proper care to ascertain its correctness. Such care would have discovered other lights, and revealed the fact that she was in motion. It is quite probable that these lights could not be seen when the mast light first came into view, — either on account of their situation, or their imperfect condition. That they were in imperfect condition, I have no doubt. Proper vigilance, however, would have discovered them; for it is reasonable to believe that they could have been seen at a considerable distance, notwithstanding the partial smoking of the glass. The officers and lookout appear to have been careless. When the conclusion was reached, on discovering the mast-head light, that the Morgan was stationary, it was resolved to pass to the eastward, and no pains whatever were taken, as they approached, to ascertain whether the conclusion was correct or not.
The fault of the Pierrepont consisted — First, in failing to have her side lights in proper condition. I cannot doubt that they were burning; but I think it reasonably certain they were obscured by smoke. Second, in failing to signal the Morgan as early as should have been done. She saw this vessel when distant; and while she was coming almost, if not quite, directly in front, no signal was given until she had approached so near that collision was probably inevitable. I am satisfied the signal was immediately obeyed by porting the Morgan’s helm, and reversing the engine. Nothing moré was possible, and yet the vessels came together before the Morgan’s head could be turned.
The testimony of the Pierrepont, that the Morgan was at a safe distance when signaled, and changed her course several times afterwards, turning to the east immediately before the collision, and thus causing it, is not only in conflict with the testimony of the Morgan, but is so *794opposed to all reasonable inferences as to be incredible. Aware of the danger, and porting her wheel to avoid it, why would she change her course at the critical moment, and thus imperil herself as well as the Pierrepont ? Whether the collision might still have been avoided at the time of signaling, if the Pierrepont had reversed her engine as the Morgan did, is open to doubt. The experiment should have been tried. The condition of her bell-wire, however, rendered this impracticable. Whether fault should be attributed to her on this "account need not be considered.
The foregoing is a statement of conclusions merely; and I shall attempt nothing more. An analysis of the mass of conflicting testimony would be of little value, while its preparation would require more time than I have to spare.
A decree for half damages will be entered.
See The Leversons, 10 Fed. Rep. 758.